Citation Nr: 1137301	
Decision Date: 09/30/11    Archive Date: 10/11/11

DOCKET NO.  07-24 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for sleep apnea, to include as due to a service-connected head injury.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. N. Moats, Counsel


INTRODUCTION

The Veteran served on active duty from October 1976 to May 2002.

This matter is before the Board of Veterans' Appeals (Board) from an October 2006 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The Board previously remanded this case in October 2009.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In a September 2011 letter, the Veteran was informed that the Veterans Law Judge who conducted the August 2009 Board video conference hearing was no longer employed by the Board, and was asked whether he wished to exercise his right to testify at a new hearing before another Veterans Law Judge.  See 38 U.S.C.A.  § 7107(c); 38 C.F.R. § 20.707 (2007).  In a response received by the Board in September 2011, the Veteran indicated that he wished to testify at a video conference hearing at the RO before a Veterans Law Judge.  

To ensure that full compliance with due process requirements have been met, the case is hereby REMANDED for the following actions:

The RO should schedule the Veteran for a Board video conference hearing.  Once the hearing is conducted, or in the event the Veteran cancels his hearing request or otherwise fails to report, the case should be returned to the Board. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


